internal_revenue_service number release date index number ----------------------------------------------- --------------------------------------- --------------------------------- ---------------------------- ---------------------------------------------- ---------------------------------------- -------------------------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita b03 plr-127958-18 date april ty ------------------------------------------------ legend taxpayer owner acquirer adviser adviser accounting firm date date date date date date taxable_year dollar_figurea dollar_figureb dear --------------- ----------------------------------------------- ----------------------------- ------------------------------ ---------------------------------------- ------------------------------------ ---------------------------- ---------------------------- -------------------------- ---------------------- ---------------------- ---------------------- ---------------------- ------------------------------------------------ -------------- ---------------- this letter responds to a letter dated date1 submitted on behalf of taxpayer requesting a ruling that taxpayer be granted an extension of time under sec_301 plr-127958-18 c and of the procedure and administration regulations to file a safe_harbor election under revproc_2011_29 2011_18_irb_746 which requires that a statement be attached to taxpayer's original federal_income_tax return for taxable_year facts taxpayer is a corporation that provides dubbing subtitling and media services for international regional and local content owners aggregators broadcasters and new media distributors on date taxpayer owner and acquirer entered into a stock purchase agreement to have acquirer acquire all of the issued and outstanding_stock of taxpayer as part of the acquisition taxpayer paid dollar_figurea and dollar_figureb of success-based fees to adviser and adviser respectively for services performed in the process of investigating or otherwise pursuing the transaction on date acquirer acquired all of taxpayer’s outstanding_stock and taxpayer became a wholly-owned subsidiary of acquirer as a result acquirer and taxpayer became related entities within the meaning of sec_267 of the internal_revenue_code taxpayer engaged accounting firm to analyze the transaction’s costs for u s income_tax purposes and also to prepare the pertinent u s income_tax return accounting firm had both the analysis team and the compliance team working to prepare taxpayer’s consolidated federal_income_tax return for the tax_year ending on date on or about date taxpayer provided a list of acquisition costs to the analysis team that omitted the success-based fees as a result the analysis team determined there were no success-based fees incurred in the acquisition and completed the analysis based on the list at some point after the commencement of the analysis conducted by the analysis team taxpayer sent to the compliance team an updated list of acquisition costs which did include the success-based fees the updated list was not provided to the analysis team because of personnel turnover on the compliance team as a result the analysis team was not aware of the success-based fees and did not include the success-based fees as part of the analysis the compliance team relied on the analysis prepared using the list without the success-based fees to prepare the tax_return and assumed that all costs not included therein were required to be capitalized as a result the compliance team failed to advise taxpayer to make application of the safe_harbor method_of_accounting and to attach an election statement to the tax_return under section dollar_figure of revproc_2011_29 taxpayer’s return was selected for audit and questions were posed to owner by the service on or around date an officer at one of the corporations in taxpayer’s consolidated_group requested assistance from accounting firm in responding to plr-127958-18 questions from owner which included questions regarding the success-based fees accounting firm discovered that the incomplete listing of acquisition costs was used to prepare the analysis and the tax_return as a result accounting firm discovered that tax_return failed to reflect any deduction for the success-based fees and failed to include an election statement under rec proc after accounting firm informed taxpayer about the issue taxpayer engaged accounting firm to prepare a request pursuant to sec_301_9100-1 and sec_301_9100-3 law sec_263 of the internal_revenue_code provides generally that no deduction is allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate or any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 of the income_tax regulations provides that no deduction is allowed for an amount_paid to acquire or create an intangible which under sec_1 a - c i and a -4 d i a includes an ownership_interest in a corporation or other entity see also sec_1_263_a_-4 in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized see 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1 a - a if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 ie a success-based_fee is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer's timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes to reduce controversy between the irs and taxpayers over the documentation required to allocate success-based fees the department of treasury and irs issued rev_proc plr-127958-18 the revenue_procedure provides that the irs will not challenge a taxpayer's allocation of a success-based_fee between activities that facilitate a transaction described in sec_1_263_a_-5 and activities that do not facilitate the transaction if the taxpayer - treats percent of the amount of the success-based_fee as an amount that does not facilitate the transaction capitalizes the remaining percent as an amount that does facilitate the transaction and attaches a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the revenue_procedure applies to covered transactions described in sec_1 a - e which include - i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 or iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than plr-127958-18 six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides extensions of time to make a regulatory election under code sections other than those for which sec_301_9100-2 expressly permits automatic extensions requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy related penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief plr-127958-18 sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief analysis taxpayer's election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the income_tax regulations under sec_1_263_a_-5 the commissioner has the authority under sec_301_9100-1 and sec_301 to grant an extension of time to file a late regulatory election taxpayer represents that for federal_income_tax purposes the transaction was a direct taxable purchase of stock of taxpayer by acquirer thus immediately after the transaction taxpayer and acquirer were related within the meaning of sec_267 or sec_707 the transaction thus qualifies as a covered transaction described in sec_1_263_a_-5 taxpayer in this case has represented that it reasonably relied on a qualified_tax professional and the tax professional failed to make or advise taxpayer to make the election thus under sec_301_9100-3 taxpayer will be deemed to have acted reasonably and in good_faith taxpayer has also represented that none of the circumstances listed in sec_301_9100-3 apply based on the facts taxpayer provided granting an extension of time to file the election will not prejudice the interests of the government under sec_301_9100-3 taxpayer has represented that granting relief would not result in a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made taking into account the time_value_of_money furthermore taxpayer has represented that the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected had it been timely made are not closed by the period of assessment plr-127958-18 ruling based solely on the facts submitted and the representations made we conclude that taxpayer acted reasonably and in good_faith and that granting the request will not prejudice the interests of the government accordingly the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied taxpayer is granted an extension of days from the date of this ruling to file the statement required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees properly identifying the party making the election identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically provided herein no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether the taxpayer properly included the correct costs as its success-based fees subject_to the election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to taxpayer's federal_income_tax returns for the tax years affected alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling plr-127958-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter to the appropriate operating division director enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely brinton t warren chief branch income_tax accounting enclosure copy of the letter for purposes cc
